Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/716,255, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. The provisional application does not disclose or suggest the limitations of claims 8-10 or 15-18. 
Claim 8 recites that the criteria for adjusting the includes “behavioral data of the driver,” which Applicant sets forth in paragraph [0019] of the originally filed specification as including “frequency a parker uses the facility, the zip code in which 
Claim 9 recites that the criterion is a zip code of the vehicle registration, and claim 10 recites that the criterion is the credit card type. As set forth above, Applicant’s provisional application does not disclose or suggest these features. Accordingly, the earliest effective filing date for claims 8-10 is 8 Aug 2019.
Claim 15 recites that the pricing is based on an auction and a winning bid by a driver. Applicant’s provisional application is silent as to “auction” and “bid.” Claims 16-18 are construed as incorporating all of the limitations of claim 15, from which they depend. Accordingly, the earliest effective filing date for claims 15-18 is 8 Aug 2019.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-14, drawn to a dynamic pricing system, classified in G06Q30/0283.
II. Claims 15-18, drawn to an auction system, classified in G06Q30/08.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. In the instant case, the subcombinations have entirely separate utility, because each system could be independently operated without overlapping in scope and they are not obvious variants. See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104. See MPEP § 821.04(a). Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
There would be a serious burden if restriction were not required, as evidenced by separate classification or field of search.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used 
During a telephone conversation with Mr. William Wiese on 2 Jun 2021 a provisional election was made with traverse to prosecute the invention of group 1, claims 1-14. Affirmation of this election must be made by applicant in replying to this Office action. Claims 15-18 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
The term "nearby" in claim 5 is a relative term which renders the claim indefinite.  The term "nearby" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Whether an event is nearby a parking structure is a subjective determination; some people might be willing to walk a mile, others might want a much closer structure. Because reasonable persons could disagree as to what constitutes a “nearby” event, and because Applicant’s specification does not set forth a standard for ascertaining the requisite degree, one having ordinary skill in the art would not be reasonably apprised of the scope of the invention. For at least this reason, claim 5 is rejected under 35 U.S.C. 112(b) as being indefinite.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Step 1: claims 1-14 recite a system. This is a statutory category. 
Step 2A, prong 1: Claim 1 recites modifying the price of a parking space based on predefined criteria, and displaying the price to a driver. Modifying a price 
Step 2A, prong 2: This judicial exception is not integrated into a practical application because the additional elements are generically recited computing elements or field of use elements. The additional elements are a parking facility, a vehicle detection system, a display, and a computer processor. At the breadth recited, the combination of these additional elements with the abstract idea is no more than mere instructions to apply the exception to a particular field of use using generic computer elements and functionality. Accordingly, in combination, these elements do not integrate the abstract idea into a practical application, because they do not impose any meaningful limits on practicing the abstract idea.
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements amount to mere instructions to apply the exception using a generic computer. Thus, even when viewed as an ordered combination, nothing in the claims adds significantly more (i.e. an inventive concept) to the abstract idea. The claims are ineligible.
Step 2A, prong 1: The dependent claims further define the abstract idea with additional factors in the fundamental economic practice or field of use definitions. Claims 2-10 define the criteria by which the price is modified. Claims 11-14 define fields of use, types of sensors, or a human interaction with a computing element. All of these steps are at least one of additional fundamental economic practices or rules to be followed, which fall within the “certain methods of organizing human activity” grouping of abstract ideas.
Step 2A, prong 2: Claims 12 and 13 recite that the vehicle detection system is a license plate recognition camera and a proximity sensor. At the breadth recited, these elements are generically recited computing elements. The remainder of the dependent claims do not recite additional elements, and are therefore subject to the analysis of the independent claims. The combination of these additional elements with the recited abstract idea is no more than mere instructions to apply the exception using generic computer elements and functionality. Accordingly, in combination, these elements do not integrate the abstract idea into a practical application, because they do not impose any meaningful limits on practicing the abstract idea.
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements amount to mere instructions to apply the exception using a generic computer. Thus, even when viewed as an ordered combination, nothing in the claims adds significantly more (i.e. an inventive concept) to the abstract idea. The claims are ineligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-5, 8, 11, and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Publication No. 2019/0043082 to Ornstein et. al. (“Ornstein”).
Claim 1
Ornstein discloses the following elements:
A system for dynamically setting prices of parking spaces, comprising: (Abs: a system for generating dynamic pricing data)
a parking facility having plurality of parking spaces; ([0021] parking facilities containing many parking spaces)
a vehicle detection system proximal to the parking facility; ([0063] system detects when user enters parking facility using proximity sensing technologies; see [0037] for additional detection mechanisms for determining that a vehicle has arrived at a parking facility)
a display for conveying information to a driver of the vehicle; ([0027]-[0028], [0035] user facing portion of system accessed through user device including a display)
a computer processor configured to modify the price of a parking space based on predefined criteria; ([0036] dynamic data engine 
wherein, when the vehicle is detected through the vehicle detection system, the computer processor determines the price to be charged for parking in one of the plurality of parking spaces and displays the price on the display. ([0036] system generates dynamic pricing data; may be used when user drives up to a gate at a parking system; system presents pricing information to user via user device; [0043] system may operate in real-time mode)
Claim 3
Ornstein discloses the elements of claim 1, above. Ornstein also discloses:
wherein the predefined criteria is whether the vehicle's owner has signed a parking agreement with the parking facility. ([0052] a user may reserve a price level for a period of time, such as 12 months)
Claim 4
Ornstein discloses the elements of claim 1, above. Ornstein also discloses:
wherein the predefined criteria is a formula in which prices fluctuate based on occupancy of the parking facility. ([0036] system generates dynamic pricing data; may be used when user drives up to a gate at a parking system; system presents pricing information to user via user device; pricing parameters include utilization (occupancy))
Claim 5
Ornstein discloses the elements of claim 1, above. Ornstein also discloses:
wherein the predefined criteria is the presence of events at nearby facilities. ([0036] system generates dynamic pricing data; may be used when user drives up to a gate at a parking system; system presents pricing information to user via user device; pricing parameters include scheduled events)
Claim 8
Ornstein discloses the elements of claim 1, above. Ornstein also discloses:
wherein the predefined criteria is a formula in which prices fluctuate based on behavioral data of the driver. ([0061] classifiers may observe a user’s behavior in determining dynamic price adjustments)
Claim 11
Ornstein discloses the elements of claim 1, above. Ornstein also discloses:
wherein the parking facility is a parking garage. ([0021] parking system may be a garage)
Claim 14
Ornstein discloses the elements of claim 1, above. Ornstein also discloses:
wherein the display is interactive and after the price is displayed to the driver, the driver accepts the price by touching the display. ([0075] booking confirmation dashboard on user device; see also Fig. 13; [0027] user device may be a tablet, cell phone, or lap top; [0037] gates may include touch screens; may communicate with user device via various communication protocols)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2019/0043082 to Ornstein et. al. (“Ornstein”) in view of U.S. Patent Publication No. 2018/0096263 to Modi et. al. (“Modi”).

Ornstein discloses the elements of claim 1, above. Ornstein also discloses:
wherein the predefined criteria is weather conditions when the vehicle is detected through the vehicle detection system. ([0036] system generates dynamic pricing data; may be used when user drives up to a gate at a parking system; system presents pricing information to user via user device; pricing parameters include weather)
To the extent that Ornstein may not explicitly disclose that the weather conditions are assessed when the vehicle is detected, Modi discloses a parking system in which the fee is calculated when the vehicle enters and leaves the parking structure, and in which the factors include both the current and predicted weather. Modi, paragraph [0053]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the dynamic pricing system of Ornstein the current weather factor of Modi in order to “account for situations such as special events, holidays, and other events that affect the demand for parking spaces.” Modi, paragraph [0053]. 

Claims 6-7 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2019/0043082 to Ornstein et. al. (“Ornstein”) in view of U.S. Patent Publication No. 2018/0268617 to Bruce et. al. (“Bruce”).
Claim 6
Ornstein discloses the elements of claim 1, above. Ornstein also discloses that the parameters may include number of guests ([0036]), which is at least 
wherein the predefined criteria is a formula in which prices fluctuate based on the vehicle's size detected through the vehicle detection system. ([0088] parking manager system can extract dimension information of a vehicle via a camera system and adjust dimensions of a parking space according to vehicle dimensions; [0078] price terms can be dynamically adjusted based on factors such as parking space dimensions)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the dynamic parking pricing system of Ornstein the dimension-based pricing of Bruce in order to “account for situations where a user uses more than the previously negotiated space to park his or her vehicle.” Bruce, paragraph [0069].
Claim 7
Ornstein discloses the elements of claim 1, above. Ornstein also discloses that the parameters may include number of guests ([0036]), which is at least suggestive of a vehicle size. Ornstein also discloses that the system may automatically detect user information for pricing determination ([0066]). Ornstein does not explicitly disclose pricing based on vehicle size. However, Bruce discloses:
wherein the predefined criteria is a formula in which prices fluctuate based on vehicle type detected through the vehicle detection system. ([0054] parking manager system can use a camera system to determine vehicle type, then acquire vehicle dimensions based on vehicle type; [0088] 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the dynamic parking pricing system of Ornstein the vehicle type pricing of Bruce in order to “account for situations where a user uses more than the previously negotiated space to park his or her vehicle.” Bruce, paragraph [0069].
Claim 12
Ornstein discloses the elements of claim 1, above. Ornstein also discloses that the classification system used for dynamic pricing may include cameras ([0060]), and that the system may automatically detect user information and correlate the user information with the dynamic pricing ([0066]). Ornstein does not explicitly disclose a license plate recognition camera. However, Bruce discloses:
wherein the vehicle detection system is a license plate recognition camera. ([0094] manager system can read license plate information to enforce parking terms)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the dynamic parking pricing system of Ornstein the vehicle detection system of Bruce in order to initiate “actions against a reservation violator.” Bruce, paragraph [0094].

Ornstein discloses the elements of claim 1, above. Ornstein also discloses that the system may receive feedback information from a gate control device or other sensors ([0033]), and that the utilization data used for the dynamic pricing may be updated as a result of the feedback information ([0043]). This strongly suggests a vehicle detection system including a proximity sensor. Nevertheless, to the extent that Ornstein does not explicitly disclose a proximity sensor, Bruce discloses:
wherein the vehicle detection system is a proximity sensor. ([0095] system may include sensors for sensing location)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the dynamic parking feedback system of Ornstein the location sensors of Bruce in order to initiate “automatically update an activity record to transition state of an activity record based e.g. on detected physical location of vehicle driver user vehicle or another detected activity.” Bruce, paragraph [0095].

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2019/0043082 to Ornstein et. al. (“Ornstein”) in view of U.S. Patent Publication No. 2016/0155110 to Wright et. al. (“Wright”).
Claim 9
Ornstein discloses the elements of claim 1, above. Ornstein also discloses that the system may automatically detect user information and correlate the user 
wherein the predefined criteria is a zip code in which the vehicle is registered. ([0020] system may use postal code where vehicle is located to suggest a rental price for the vehicle)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the pricing evaluation system of Ornstein the pricing evaluation data of Wright in order to consider “supply and demand within the asset area and the inherent value of the object being monetized/rented.” Wright, paragraph [0041]. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2019/0043082 to Ornstein et. al. (“Ornstein”) in view of U.S. Patent Publication No. 2002/0061094 to Walker et. al. (“Walker”).
Claim 10
Ornstein discloses the elements of claim 1, above. Ornstein also discloses that the system may automatically detect user information and correlate the user information with the dynamic pricing ([0066]). Ornstein does not explicitly disclose dynamic pricing based on credit card type. However, Walker discloses:
wherein the predefined criteria is a type of credit card used to pay the price. ([0045] fees may vary based on credit card type associated with the user)
Ornstein discloses that the dynamic pricing may be varied based on user information. Walker discloses that user information may include a credit card type, 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Carey whose telephone number is (571)272-5505.  The examiner can normally be reached on M-F 10:30 AM to 8:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on (571)270-3108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 



/M.E.C./Examiner, Art Unit 3628                                                                                                                                                                                                        
/EMMETT K. WALSH/Examiner, Art Unit 3628